DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action based on the new grounds of rejection for claim 16 is persuasive and, therefore, the finality of that action is withdrawn. 
Applicant’s remarks filed 22 July 2021 with regard to the 112 rejection of claim 5 explain that a memory training operation is a procedure such as initializing a memory device, sending a series of patterns to and from a memory device to test a skew between signal arrival times, organizing the memory in a pool, measure input/output latency, measure round trip latency, or any combination of such procedures (see Remarks at page 8), finding support in the written description paragraph 20.  Paragraph 20 states only “performing training at memory 102” without the list of functions argued, therefore Applicant’s arguments do not overcome the 112 rejection.
However, Applicant’s statement that a “memory training operation is a well-known term of art that generally describes” the listed procedures does serve as Applicant’s admission that a memory training operation was common knowledge in the art before the effective filing date, and is sufficient to overcome the 112 rejection (see Remarks at page 8). 
The 35 U.S.C. 112(a) rejection of claim 5 is withdrawn. 

In the particular instance of controverted display controller, the claim states “a display controller for the master display generating the one or more master cycle signals”, and Shiuan does discloses a display controller 35 generating signals for slave displays 1 and 3 through N (see Fig. 3, [0037]-[0040]).  Further, Shiuan does disclose a second CPU 31 in communication with a display a graphics-processing unit (GFX), or the display controller 35, from which one of ordinary skill in the art before the effective filing date would infer a second processor sending signals to a first processor (see Fig. 3, [0037]-[0040]; this point is not explicitly claimed, but was implied by Applicant’s subjective determination that the claim 1 rejection is “effectively stating that display controller 35 is sending signals to itself via CPU 31”; see attached Interview Agenda at the top of page two).  Finally, from Applicant’s IDS, filed on 20 September 2021 prior to the 20 October 2021 Applicant Initiated Interview, the reference for Nugent; Mike, et al., US 20130033504 A1, shows and describes a display controller 130 having a first GPU 205 and a second GPU 210 exchanging signals, which underscores the obviousness of a display controller sending signals to another display controller (see Fig. 2, [0024]).  
During the 20 October 2021 Applicant Initiated Interview, Applicant was (and still is) earnestly encouraged to more-specifically identify the claim 1 features and actions attributed to the respective features as a more-efficient path to a mutually satisfactory disposition of the application on the merits.  However, Applicant declined and demanded a second non-final office action on the procedural ground that claims 13-16 were not formally twice rejected.  Claims 13-16 and 21 are formally rejected in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 11, 13, 16, and 17, and all respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Each of the above independent claims recites a “display controller”, and it is not clear from the claim language, the written description, or the figures what specific structure each claim is referring to.  For example, a circuit element which outputs a master cycle signal may be labeled a DISPLAY CONTROLLER 106 or a GPU 104, since the two are described as performing the same task (see Fig. 1, [0013]), a DISPLAY CONTROLLER 106 may be incorporated within a GPU 104, may be a separate distinct element from a GPU 104, and/or may be one or more than one circuit element (see [0013], [0015], [0018]).  Further, a single display controller may be a driver of one or more displays (see [0018]).  
As a result of the non-specific language, the claimed features cannot be specifically and distinctly identified to any one of the above descriptions, rendering the claims subject to all above interpretations under the broadest reasonable interpretation in light of the specification, some of which appear mutually exclusive or outside the scope of the specification. 
Given the above lack of specificity implying that the relative positioning of the GPU 104 and the DISPLAY CONTROLLER 106 in Applicant’s Fig. 1 may switch, occupy the same place (both units are merged), or be as presented in Fig. 1, prosecution of the instant application is advanced presuming that Applicant intended the claims to broadly embrace all of the descriptions as alternatives for a display controller.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under 35 USC § 103 as being unpatentable over Shiuan (Shiuan, Yi-Fang Michael et al., US 20040075621 A1) in view of Wagner (Wagner; Barry et al., US 7657775 B1), and further in view of Nugent (Nugent; Mike, et al., US 20130033504 A1).  
Regarding claim 1 (currently amended, as interpreted given the 112 issue), Shiuan discloses a method (Shiuan; see [0003]) comprising: 
sending one or more master cycle signals indicative of a display cycle of a master display of a plurality of displays to one or more slave displays of the plurality of displays (Shiuan, describes sending a master cycle signal or reference blank period, Blank Signal of DD1, to display device 2, or the reference or master display device of a plurality of N displays; see Fig. 3, 5, 6, [0018], [0019], [0031], [0037], [0038], [0042]; one of ordinary skill in the art before the effective filing date would have inferred that the 
a display controller for the master display generating the one or more master cycle signals (Shiuan, discloses a display controller 35 generating signals for slave displays 1 and 3 through N; see Fig. 3, [0040]); 
and sending at least one of the one or more master cycle signals to a display controller for a slave display of the one or more slave displays (Shiuan, showing a CPU 31 bus sending signals through a CPU Bus to display controller 35 for displays 1 through N; see Fig. 3); 
synchronizing display cycles of the one or more slave displays with the display cycle of the master display (Shiuan, showing the display cycles Blank Signal of DD1 and Blank Signal of DD3 synchronized with the display cycle Blank Signal of DD2; see Fig. 5, [0026]); 
and in response to determining that blanking periods of the plurality of displays overlap for at least a blackout duration, performing a system operation during overlapping portions of the blanking periods (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]), 
wherein the system operation reduces availability of display data to the plurality of displays (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display devices, to 
Shiuan differs from the instant invention only in that Shiuan does not appear to explicitly disclose: all of the cited features in a single preferred embodiment. 
However, Shiuan does disclose all of the claimed features over a first, second, and third preferred embodiment (Shiuan; see [0037], [0040], [0042]), also describes the second preferred embodiment as similar to the first embodiment, but instead waiting for detection of an interval of sufficient overlap to perform a system operation and defaulting to the first preferred embodiment if no suitable overlapping period occurs; see [0040]; further describes the last, or third preferred as similar to the previous, or second preferred embodiment; see [0042]; one of ordinary skill in the art before the effective filing date would have reasonably expected of success in employing any combination of the first through third embodiments to arrive at the above described features). 
In the interest of compact prosecution, this examination considers a narrower-than-claimed feature in which one of ordinary skill in the art before the effective filing date would not have reasonably expected success in employing any combination of Shiuan’s first through third embodiments, leading to the conclusion that Shiuan would then differ from the instant invention in that Shiuan does not provide sufficient motivation to combine the first, second, and third preferred embodiments.
However, in an analogous field of endeavor, Wagner discloses a method (Wagner; see column 1 line 63) which 
detects an appropriate-duration blank-period overlap, and performs a system operation during that detected blank-period overlap (Wagner, increasing the vertical 
Given Wagner’s method of synchronizing the plurality of slave displays’ display cycles; detecting an appropriately-sized duration blank period; and performing a system operation during the detected blank period overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shiuan’s first, second, and third embodiments and render the claim obvious over Shiuan and Wagner. 
Also in the interest of compact prosecution, this examination considers the narrower-than-claimed feature of one graphics processor sending signals to another graphics processor, leading to the conclusion that Shiuan and Wagner would then differ from the instant invention in that Shiuan and Wagner do not describe one graphics processor sending signals to another graphics processor. 
However, in an analogous field of endeavor, Nugent discloses a method (Nugent; see [0001]) in which 
one graphics processor sends signals to another graphics processor (Nugent, describes a first GPU 205 communicably coupled to the second GPU 210; see [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiuan’s and Wagner’s method for a display controller containing a display controller for the master display generating the one or more master cycle signals and sending at least one of the one or more master cycle signals to a display controller for a slave display of the one or more slave displays; synchronizing display cycles of the one or more slave displays with the display cycle of the master display; and in response to determining that blanking periods of the plurality of displays overlap for at least a 
Regarding claim 2 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 1, wherein synchronizing the display cycles of the one or more slave displays comprises: 
computing, for each slave display, a corresponding synchronization time (Shiuan, detecting each display’s blank period at step 904; see Fig. 9, [0042]); 
selecting, based on the corresponding synchronization times, a collective synchronization time that equals or exceeds each of the corresponding synchronization times (Shiuan, shows the output of step 907 controlling the display cycle duration; see Fig. 9, [0042]); 
and in response to selecting the collective synchronization time, iteratively adjusting respective display cycles of the one or more slave displays (Shiuan, shows the output of step 907 looping back to step 903, or iteratively adjusting the display cycles; see Fig. 9, [0042]), 

The motivation to combine presented prior applies equally here. 
Regarding claim 3 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 1, wherein the system operation comprises 
reducing a clock frequency of a memory that provides the display data to the plurality of displays (Shiuan, discloses a master clock source synchronizing the multiple display devices’ actions; see [0036]; discloses a change in the CPU clock source and the CPU directly accessing system memory; see [0038]; one of ordinary skill in the art at the time of invention would have inferred a memory clock directly related to a CPU clock such that a change in the CPU clock would be accompanied by a corresponding change in the memory clock, especially when considering Wagner’s disclosure of changing memory clock frequency; see Wagner at column 4 lines 32-47). 
The motivation to combine presented prior applies equally here. 
Regarding claim 4 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 1, wherein the system operation comprises 
reducing an amount of power provided to a memory that provides the display data to the plurality of displays (Shiuan, discloses extending the display devices’ blank 
The motivation to combine presented prior applies equally here.
Regarding claim 5 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 1, 
wherein the system operation comprises a memory training operation (Wagner, discloses changing memory clock frequency; see column 4 lines 32-47; Absent additional distinguishing features, the instant memory training operation includes procedures such as initializing a memory device, sending a series of patterns to and from a memory device to test a skew between signal arrival times, organizing the memory in a pool, measure input/output latency, measure round trip latency, or any combination of such procedures; Applicant admission of knowledge in the art, see Remarks filed 22 July 2021, at page 8; one of ordinary skill in the art before the effective filing date would have inferred setting a memory clock frequency from Applicant’s included memory training operation of initializing a memory device). 
The motivation to combine presented prior applies equally here.
Regarding claim 6 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 1, further comprising 

The motivation to combine presented prior applies equally here.
Regarding claim 7 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 6, further comprising 
measuring display cycles of the plurality of displays, wherein designating the display as the master display is based on measuring the display cycles (Wagner, discloses lengthening a vertical blank time based on prior knowledge of different time periods in a given display’s operational cycle, such as intervals 620, 630, 635, and 680; see Fig. 6, column 8 lines 44-65; one of ordinary skill in the art at the time of filing would have inferred measuring the display cycles a one method for gaining the prior knowledge of the display cycle intervals).  
The motivation to combine presented prior applies equally here.
Regarding claim 8 (currently amended, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the method of claim 6, 
wherein designating the display as the master display is based on a determination that the display cycle of the master display cannot be adjusted by the display controller for the master display (Shiuan, showing a master cycle signal or 
The motivation to combine presented prior applies equally here. 
Regarding claim 9 (currently amended, as interpreted given the 112 issue), Shiuan discloses a method (Shiuan; see [0003]) comprising: 
designating a display of a plurality of displays as the master display and one or more other displays of the plurality of displays as the one or more slave displays, wherein designating the display as the master display is based on a physical location of the master display, sending one or more master cycle signals indicative of a display cycle of a master display of a plurality of displays to one or more slave displays of the plurality of displays (Shiuan, describes sending a master cycle signal or reference blank period, Blank Signal of DD2, to display device 2 or the reference or master display device 39 of a plurality of N displays; see Fig. 3, 5, 6, [0037], [0038], [0042]); 
synchronizing display cycles of the one or more slave displays with the display cycle of the master display (Shiuan, showing the display cycles Blank Signal of DD1 and Blank Signal of DD3 synchronized with the display cycle Blank Signal of DD2; see Fig. 5, [0026]); 
and in response to determining that blanking periods of the plurality of displays overlap for at least a blackout duration, performing a system operation during 
wherein the system operation reduces availability of display data to the plurality of displays (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display devices, to provide a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration; see Fig. 9, [0042]). 
Shiuan differs from the instant invention only in that Shiuan does not appear to explicitly disclose: all of the cited features in a single preferred embodiment. 
However, Shiuan does disclose all of the claimed features over a first, second, and third preferred embodiment (Shiuan; see [0037], [0040], [0042]), also describes the second preferred embodiment as similar to the first embodiment, but instead waiting for detection of an interval of sufficient overlap to perform a system operation and defaulting to the first preferred embodiment if no suitable overlapping period occurs; see [0040]; further describes the last, or third preferred as similar to the previous, or second preferred embodiment; see [0042]; one of ordinary skill in the art before the effective filing date would have reasonably expected of success in employing any combination of the first through third embodiments to arrive at the above described features). 
In the interest of compact prosecution, this examination considers a narrower-than-claimed feature in which one of ordinary skill in the art before the effective filing date would not have reasonably expected success in employing any combination of leading to the conclusion that Shiuan would then differ from the instant invention in that Shiuan does not provide sufficient motivation to combine the first, second, and third preferred embodiments.
However, in an analogous field of endeavor, Wagner discloses a method (Wagner; see column 1 line 63) which 
detects an appropriate-duration blank-period overlap, and performs a system operation during that detected blank-period overlap (Wagner, increasing the vertical blank time of a vertical blanking waveform; see Fig. 6, column 7 line 18-31 and column 8 line 44 to column 9 line 3). 
Given Wagner’s method of synchronizing the plurality of slave displays’ display cycles; detecting an appropriately-sized duration blank period; and performing a system operation during the detected blank period overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shiuan’s first, second, and third embodiments and render the claim obvious over Shiuan and Wagner. 
Also in the interest of compact prosecution, this examination considers the narrower-than-claimed feature of one graphics processor sending signals to another graphics processor, leading to the conclusion that Shiuan and Wagner would then differ from the instant invention in that Shiuan and Wagner do not describe one graphics processor sending signals to another graphics processor. 
However, in an analogous field of endeavor, Nugent discloses a method (Nugent; see [0001]) in which 
one graphics processor sends signals to another graphics processor (Nugent, describes a first GPU 205 communicably coupled to the second GPU 210; see [0024]). 

Regarding claim 11 (currently amended, as interpreted given the 112 issue), Shiuan discloses a system (Shiuan; see [0003]), comprising: 
a display controller configured to send frame data to a slave display of a plurality of displays (Shiuan, describes, without specifically identifying the sending element, sending a master cycle signal or reference blank period Blank Signal of DD1, to display device 2, or the reference or master display device 39 of a plurality of N displays; see Fig. 3, 5, 6, [0007], [0037], [0038], [0042])

a graphic processing unit (GPU) configured to send the frame data to the display controller and to perform a system operation in response to determining that blanking periods of the master display and the slave display overlap for at least a blackout duration (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]; Shiuan also shows a graphics processing unit, or GFX 35; see Fig. 3, [0037]; showing the display cycles Blank Signal of DD2 and Blank Signal of DD3 synchronized with the display cycle Blank Signal of DD1; see Fig. 5, [0026]; shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]), 
wherein the system operation prevents the GPU from sending the frame data to the display controller (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display 
and a 
receive 
send the 
generate the one or more master cycle signals (Shiuan, discloses a display controller 35 generating signals for slave displays 1 and 3 through N; see Fig. 3, [0040]); 
and send the one or more master cycle signals to the display controller  (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display devices, to provide a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration; see Fig. 9, [0042]).  
Shiuan differs from the instant invention only in that Shiuan does not appear to explicitly disclose: all of the cited features in a single preferred embodiment. 
However, Shiuan does disclose the cited features over a first, second, and third preferred embodiment (Shiuan; see [0037], [0040], [0042]), also describes the second preferred embodiment as similar to the first embodiment, but instead waiting for detection of an interval of sufficient overlap to perform a system operation and defaulting to the first preferred embodiment if no suitable overlapping period occurs; see [0040]; further describes the last, or third preferred as similar to the previous, or second preferred embodiment; see [0042]; one of ordinary skill in the art before the effective filing date would have reasonably expected of success in employing any combination of the first through third embodiments to arrive at the above described features). 
In the interest of compact prosecution, this examination considers a narrower-than-claimed feature in which one of ordinary skill in the art before the effective filing date would not have reasonably expected success in employing any combination of Shiuan’s first through third embodiments, leading to the conclusion that Shiuan would then differ from the instant invention in that Shiuan does not provide sufficient motivation to combine the first, second, and third preferred embodiments.
However, in an analogous field of endeavor, Wagner discloses a method (Wagner; see column 1 line 63) which 
detects an appropriate-duration blank-period overlap, and performs a system operation during that detected blank-period overlap (Wagner, increasing the vertical blank time of a vertical blanking waveform; see Fig. 6, column 7 line 18-31 and column 8 line 44 to column 9 line 3). 

Also in the interest of compact prosecution, this examination considers the narrower-than-claimed feature of one graphics processor sending signals to another graphics processor, leading to the conclusion that Shiuan and Wagner would then differ from the instant invention in that Shiuan and Wagner do not describe one graphics processor sending signals to another graphics processor. 
However, in an analogous field of endeavor, Nugent discloses an apparatus (Nugent; see [0001]) in which 
one graphics processor sends signals to a second, separate graphics processor (Nugent, describes a first GPU 205 communicably coupled to the second GPU 210; see [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiuan’s and Wagner’s system containing a display controller for the master display generating the one or more master cycle signals and sending at least one of the one or more master cycle signals to a display controller for a slave display of the one or more slave displays; synchronizing display cycles of the one or more slave displays with the display cycle of the master display; and in response to determining that blanking periods of the plurality of displays overlap for at least a blackout duration, performing a system operation during overlapping portions of the blanking periods, 
Regarding claim 12 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the system of claim 11, further comprising 
a third display controller (one of ordinary skill in the art before the effective filing date would have reasonably expected success in extending Nugent’s system containing a second display controller, see Nugent at [0024], to provide a system containing a third display controller, especially given the N>2 displays and display outputs of Shiuan; see Shiuan at Fig. 3) configured to: 
receive third frame data from the GPU (Shiuan, discloses an image data transmission to the display; see [0037], Shiuan also discloses a display controller 35 tracing a new frame on a display; see [0039]; one of ordinary skill in the art before the effective filing date would have inferred a transfer of frame data from a processing unit, see [0007]-[0009]); 
send the third frame data to a second slave display of the plurality of displays (Shiuan, describes, without specifically identifying the sending element, sending a master cycle signal or reference blank period Blank Signal of DD2, to display device 2, 
and in response to receiving the one or more master cycle signals from the second display controller, synchronize a display cycle of the second slave display with the display cycle of the master display (Shiuan, showing the point in time at which the display cycles Blank Signal of DD1 and Blank Signal of DD3 are synchronized with the reference or master display cycle Blank Signal of DD2; see Fig. 5, Fig. 8 step 802, [0026], [0040]; one of ordinary skill in the art before the effective filing date would have inferred that the reference display cycle signal DD2 was a master cycle signal, and that the display device 39 was a master display device), 
wherein the GPU is configured to perform the system operation in response to determining that the blanking periods of the master display, the slave display, and the second slave display overlap for at least the blackout duration (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]). 
The motivation to combine presented prior applies equally here.
Regarding claim 13 (currently amended, as interpreted given the 112 issue), Shiuan discloses a system (Shiuan; see [0003]), comprising: 
a display controller configured to send frame data to a slave display of a plurality of displays (Shiuan, describes sending a master cycle signal or reference blank period 
and, based on one or more master cycle signals indicative of a display cycle of a master display of the plurality of displays, to synchronize a display cycle of the slave display with the display cycle of the master display (Shiuan, showing the point in time at which the display cycles Blank Signal of DD1 and Blank Signal of DD3 are synchronized with the display cycle Blank Signal of DD2; see Fig. 5, Fig. 8 step 802, [0026], [0040]; one of ordinary skill in the art before the effective filing date would have inferred that the reference display cycle signal DD2 was a master cycle signal, and that the display device 39 was a master display device), 
wherein the display controller is configured to generate the one or more master cycle signals (Shiuan, discloses a display controller 35 generating signals for slave displays 1 and 3 through N; see Fig. 3, [0040]), 
and a graphic processing unit (GPU) configured to send the frame data to the display controller and to perform a system operation in response to determining that blanking periods of the master display and the slave display overlap for at least a blackout duration (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]; Shiuan also shows a graphics processing unit, or GFX 35; see Fig. 3, [0037]; showing the display cycles Blank Signal of DD2 and Blank Signal of DD3 synchronized with the display cycle Blank Signal of DD1; see Fig. 5, [0026]; shows and discloses detecting a period of overlapping blank intervals which is 
wherein the system operation prevents the GPU from sending the frame data to the display controller (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display devices, to provide a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration; see Fig. 9, [0042]). 
Shiuan differs from the instant invention only in that Shiuan does not appear to explicitly disclose: all of the cited features in a single preferred embodiment. 
However, Shiuan does disclose the cited features over a first, second, and third preferred embodiment (Shiuan; see [0037], [0040], [0042]), also describes the second preferred embodiment as similar to the first embodiment, but instead waiting for detection of an interval of sufficient overlap to perform a system operation and defaulting to the first preferred embodiment if no suitable overlapping period occurs; see [0040]; further describes the last, or third preferred as similar to the previous, or second preferred embodiment; see [0042]; one of ordinary skill in the art before the effective filing date would have reasonably expected of success in employing any combination of the first through third embodiments to arrive at the above described features). 
In the interest of compact prosecution, this examination considers a narrower-than-claimed feature in which one of ordinary skill in the art before the effective filing date would not have reasonably expected success in employing any combination of Shiuan’s first through third embodiments, leading to the conclusion that Shiuan would then differ from the instant invention in that Shiuan does not provide sufficient motivation to combine the first, second, and third preferred embodiments.
However, in an analogous field of endeavor, Wagner discloses a method (Wagner; see column 1 line 63) which 
detects an appropriate-duration blank-period overlap, and performs a system operation during that detected blank-period overlap (Wagner, increasing the vertical blank time of a vertical blanking waveform; see Fig. 6, column 7 line 18-31 and column 8 line 44 to column 9 line 3). 
Given Wagner’s system synchronizing the plurality of slave displays’ display cycles; detecting an appropriately-sized duration blank period and performing a system operation during the detected blank period overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shiuan’s first, second, and third embodiments and render the claim obvious over Shiuan and Wagner. 
Also in the interest of compact prosecution, this examination considers the narrower-than-claimed feature of one graphics processor sending signals to another graphics processor, leading to the conclusion that Shiuan and Wagner would then differ from the instant invention in that Shiuan and Wagner do not describe one graphics processor sending signals to another graphics processor. 
However, in an analogous field of endeavor, Nugent discloses a method (Nugent; see [0001]) in which 
one graphics processor sends signals to another graphics processor (Nugent, describes a first GPU 205 communicably coupled to the second GPU 210; see [0024]). 

Regarding claim 21 (new, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the system of claim 13, 
wherein the display controller is configured to cause the system operation to be suspended or to cause an error in response to a determination that the blanking periods of the master display and the slave display cannot overlap for at least the blackout duration within a threshold time (Shiuan, shows the output of step 907 looping back to 
The motivation to combine presented prior applies equally here. 
Regarding claim 14 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the system of claim 13, 
wherein the frame data sent from the display controller to the slave display is a first portion of total frame data sent from the GPU to the display controller (Shiuan, describes an uninterrupted image display over three display devices; see Fig. 4, [0037]; one of ordinary skill in the art before the effective filing date would have inferred sending a first portion of the display data to display device 1, or display 37 for presentation), 
and wherein the display controller is further configured to send a second portion of the total frame data to the master display (Shiuan, describes an uninterrupted image display over three display devices; see Fig. 4, [0037]; one of ordinary skill in the art before the effective filing date would have inferred sending a second portion of the display data to display device 2, or the master display device 39). 
The motivation to combine presented prior applies equally here. 
Regarding claim 15 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the system of claim 14, wherein the plurality of displays further comprise 
a second slave display (Shiuan, describes multiple second slave displays Display Device 3 to Display Device N; see Fig. 4), 
wherein the display controller is further configured to:

and in response to receiving the one or more master cycle signals, synchronize a display cycle of the second slave display with a display cycle of the master display  (Shiuan, showing the point in time at which the display cycles Blank Signal of DD1 and Blank Signal of DD3 are synchronized with the display cycle Blank Signal of DD2; see Fig. 5, Fig. 8 step 802, [0026], [0040]; one of ordinary skill in the art before the effective filing date would have inferred that the reference display cycle signal DD2 was a master cycle signal, and that the display device 39 was a master display device), 
and wherein the GPU is configured to perform the system operation in response to determining that the blanking periods of the master display, the slave display, and the second slave display overlap for at least the blackout duration (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]; Shiuan also shows a graphics processing unit, or GFX 35; see Fig. 3, [0037]; showing the display cycles Blank Signal of DD2 and Blank Signal of DD3 synchronized with the display cycle Blank Signal of DD1; see Fig. 5, [0026]; shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]). 

Regarding claim 16 (currently amended, as interpreted given the 112 issue), Shiuan discloses a system (Shiuan; see [0003]), comprising:  
a display controller configured to send frame data to a slave display of a plurality of displays (Shiuan, describes sending a master cycle signal or reference blank period Blank Signal of DD2, to display device 2, or the reference or master display device 39 of a plurality of N displays; see Fig. 3, 5, 6, [0037], [0038], [0042])
and, based on one or more master cycle signals indicative of a display cycle of a master display of the plurality of displays, to synchronize a display cycle of the slave display with the display cycle of the master display (Shiuan, showing the point in time at which the display cycles Blank Signal of DD1 and Blank Signal of DD3 are synchronized with the display cycle Blank Signal of DD2; see Fig. 5, Fig. 8 step 802, [0026], [0040]; one of ordinary skill in the art before the effective filing date would have inferred that the reference display cycle signal DD2 was a master cycle signal, and that the display device 39 was a master display device), 
wherein the display controller is configured to generate the one or more master cycle signals (Shiuan, discloses a display controller 35 generating signals for slave displays 1 and 3 through N; see Fig. 3, [0040]); 
a graphic processing unit (GPU) configured to send the frame data to the display controller and to perform a system operation in response to determining that blanking periods of the master display and the slave display overlap for at least a blackout duration (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 
wherein the system operation prevents the GPU from sending the frame data to the display controller and the plurality of displays comprising the master display and the slave display (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display devices, to provide a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration; see Fig. 9, [0042]; one of ordinary skill in the art before the effective filing date would have inferred temporarily preventing the GPU from sending the frame data to the display controller and the plurality of displays from Shiuan’s reducing the availability of display data to two of the display devices). 
Shiuan differs from the instant invention only in that Shiuan does not appear to explicitly disclose: all of the cited features in a single preferred embodiment. 
However, Shiuan does disclose the cited features over a first, second, and third preferred embodiment (Shiuan; see [0037], [0040], [0042]), also describes the second preferred embodiment as similar to the first embodiment, but instead waiting for detection of an interval of sufficient overlap to perform a system operation and 
In the interest of compact prosecution, this examination considers a narrower-than-claimed feature in which one of ordinary skill in the art before the effective filing date would not have reasonably expected success in employing any combination of Shiuan’s first through third embodiments, leading to the conclusion that Shiuan would then differ from the instant invention in that Shiuan does not provide sufficient motivation to combine the first, second, and third preferred embodiments.
However, in an analogous field of endeavor, Wagner discloses a method (Wagner; see column 1 line 63) which 
detects an appropriate-duration blank-period overlap, and performs a system operation during that detected blank-period overlap (Wagner, increasing the vertical blank time of a vertical blanking waveform; see Fig. 6, column 7 line 18-31 and column 8 line 44 to column 9 line 3). 
Given Wagner’s system synchronizing the plurality of slave displays’ display cycles; detecting an appropriately-sized duration blank period and performing a system operation during the detected blank period overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shiuan’s first, second, and third embodiments and render the claim obvious over Shiuan and Wagner. 
Shiuan and Wagner would then differ from the instant invention in that Shiuan and Wagner do not describe one graphics processor sending signals to another graphics processor. 
However, in an analogous field of endeavor, Nugent discloses a method (Nugent; see [0001]) in which 
one graphics processor sends signals to another graphics processor (Nugent, describes a first GPU 205 communicably coupled to the second GPU 210; see [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiuan’s and Wagner’s display controller containing a display controller for the master display generating the one or more master cycle signals and sending at least one of the one or more master cycle signals to a display controller for a slave display of the one or more slave displays; synchronizing display cycles of the one or more slave displays with the display cycle of the master display; and in response to determining that blanking periods of the plurality of displays overlap for at least a blackout duration, performing a system operation during overlapping portions of the blanking periods, wherein the system operation reduces availability of display data to the plurality of displays, with Nugent’s display controller in which one graphics processor sends signals to another graphics processor, especially when considering the motivation to modify Shiuan and Wagner with Nugent arising from the stated desire to produce an apparatus, system, or method to migrate a display from a first GPU to a second GPU, to reduce the power drawn by the first GPU while it is not in use, and to 
Regarding claim 17 (currently amended, as interpreted given the 112 issue), Shiuan discloses a non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate at least one processor (Shiuan, discloses a computer system containing a CPU directly connected to system memory, having computer software directing CPU performance of system functions; see [0005], [0020]) to: 
based on one or more master cycle signals indicative of a display cycle of a master display of a plurality of displays, synchronize a display cycle of a slave display of the plurality of displays with the display cycle of the master display, wherein the one or more master cycle signals are received from a display controller for the master display (Shiuan, showing the point in time at which the display cycles Blank Signal of DD2 and Blank Signal of DD3 are synchronized with the display cycle Blank Signal of DD1; see Fig. 5, Fig. 8 step 802, [0026], [0040]; one of ordinary skill in the art before the effective filing date would have inferred the ability to label any one of DD1-DD3 as a master cycle signal);  
and in response to determining that blanking periods of the plurality of displays overlap for at least a blackout duration, performing a system operation during overlapping portions of the blanking periods (Shiuan, shows and discloses detecting a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration, at step 803 and 804 and performing a system operation in the overlapping part of the blank interval at step 805; see Figs. 7, 8, [0040]), 

Shiuan differs from the instant invention only in that Shiuan does not appear to explicitly disclose: all of the cited features in a single preferred embodiment. 
However, Shiuan does disclose the cited features over a first, second, and third preferred embodiment (Shiuan; see [0037], [0040], [0042]), also describes the second preferred embodiment as similar to the first embodiment, but instead waiting for detection of an interval of sufficient overlap to perform a system operation and defaulting to the first preferred embodiment if no suitable overlapping period occurs; see [0040]; further describes the last, or third preferred as similar to the previous, or second preferred embodiment; see [0042]; one of ordinary skill in the art before the effective filing date would have reasonably expected of success in employing any combination of the first through third embodiments to arrive at the above described features). 
In the interest of compact prosecution, this examination considers a narrower-than-claimed feature in which one of ordinary skill in the art before the effective filing date would not have reasonably expected success in employing any combination of Shiuan’s first through third embodiments, leading to the conclusion that Shiuan would then differ from the instant invention in that Shiuan does not provide sufficient motivation to combine the first, second, and third preferred embodiments.
Wagner discloses a method (Wagner; see column 1 line 63) which 
detects an appropriate-duration blank-period overlap, and performs a system operation during that detected blank-period overlap (Wagner, increasing the vertical blank time of a vertical blanking waveform; see Fig. 6, column 7 line 18-31 and column 8 line 44 to column 9 line 3). 
Given Wagner’s system synchronizing the plurality of slave displays’ display cycles; detecting an appropriately-sized duration blank period and performing a system operation during the detected blank period overlap, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shiuan’s first, second, and third embodiments and render the claim obvious over Shiuan and Wagner. 
Also in the interest of compact prosecution, this examination considers the narrower-than-claimed feature of one graphics processor sending signals to another graphics processor, leading to the conclusion that Shiuan and Wagner would then differ from the instant invention in that Shiuan and Wagner do not describe one graphics processor sending signals to another graphics processor. 
However, in an analogous field of endeavor, Nugent discloses a method (Nugent; see [0001]) in which 
one graphics processor sends signals to another graphics processor (Nugent, describes a first GPU 205 communicably coupled to the second GPU 210; see [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shiuan’s and Wagner’s non-transitory computer readable medium causing operation of a display controller for the master display by generating the one or 
Regarding claim 18 (original, as interpreted given the 112 issue), Shiuan, Wagner, and Nugent disclose the non-transitory computer readable medium of claim 17, wherein the set of executable instructions further manipulate the at least one processor to: 
in response to determining that the blanking periods of the plurality of displays cannot overlap for at least the blackout duration within a threshold time, suspend the system operation (Shiuan, shows extending the blanking periods of two of the blanking signals, or reducing the availability of display data to two of the display devices, to provide a period of overlapping blank intervals which is longer than or equal to a PSPP, or a blackout duration; see Fig. 9, [0042]; one of ordinary skill in the art before the suspending system operation from Shiuan’s reducing the availability of display data to two of the display devices). 
The motivation to combine presented prior applies equally here. 
Regarding claim 19 (original, as interpreted given the 112 issue) the non-transitory computer readable medium of claim 17, wherein synchronizing the display cycle of the slave display comprises, 
in response to determining that a duration of a blanking portion of the display cycle of the slave display is shorter than the blackout duration, increasing a duration of the blanking portion to equal or exceed the blackout duration (Shiuan, detecting each display’s blank period at step 904; see Fig. 9, [0042]; Shiuan also discloses the output of step 907 controlling the display cycle duration; see Fig. 9, [0042]; one of ordinary skill in the art before the effective filing date would have inferred increasing a duration of the blanking portion from Shiuan’s control of the display cycle duration). 
The motivation to combine presented prior applies equally here.
Regarding claim 20 (original, as interpreted given the 112 issue), the non-transitory computer readable medium of claim 19, 
wherein the blanking portion is a vertical blanking portion of the display cycle (Shiuan, discloses the blank period is a vertical blank period VBP; see [0039]).
The motivation to combine presented prior applies equally here. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 

Sadowski; Greg et al., US 20130145107 A1, describing a multi-display system containing a graphics processing unit and display controller synchronizing the multiple displays using a blanking interval, further describing buffer memory and graphics processing unit determining channel-memory training, and synchronizing display on a vertical blanking interval (see Fig. 1, [0026]-[0038], [0032], [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Michael J Eurice/Primary Examiner, Art Unit 2693